Citation Nr: 0107082	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a head injury, a back condition, and a 
bilateral knee disability.

The Board notes that before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2000).  
Although in the April 1998 rating decision the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a back condition, the 
Board notes that the issue of service connection for a back 
condition has not been previously adjudicated by the RO, and 
therefore, there has not been a final determination on the 
claim.  Accordingly the issue has been recharacterized as 
entitlement to service connection for a back condition, and 
will be remanded to the RO for initial consideration of that 
issue so as not to prejudice the veteran, as well as for 
consideration of the new law cited below.

In August 2000 a hearing was held at the VA Central Office in 
Washington, D.C. before C.W. Symanski, who is the Board 
Member rendering the final determination in this claim, and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  
The Board also notes that at the hearing in August 2000 the 
veteran raised claims for increased ratings for his service-
connected psychoneurosis and his service-connected pes 
planus.  He also claimed service connection for "asbestos-
related disease".  As these issues have not yet been 
addressed by the RO, they are referred to the RO for 
appropriate action.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  

The veteran contends that he has a back condition and a 
bilateral knee condition that were related to injuries he 
sustained during service, including while working as a 
polelineman and telephone cablesplicer.  He claims he was 
treated for his back condition and for his bilateral knee 
condition during service and right after his discharge from 
service.  In support of his claim, the veteran has submitted 
treatment records showing that he was treated for low back 
problems since 1968, treated for his knees since 1967, as 
well as two medical opinions linking his back pain and back 
problems to service, and one medical opinion linking his knee 
pains to service.  In October 1998 a private chiropractor 
opined that it was at least as likely as not that the 
veteran's ongoing back condition began while in service.  In 
May 1999, a VA physician opined that it was at least as 
likely as not that the veteran's severe pain in the lower 
back and knees was caused by his work as a telephone lineman 
in service.  Although the veteran has provided two medical 
nexus opinions, neither opinion establishes the precise 
nature of his back disability or knee disabilities, if any.  
Moreover, there is no indication that either medical 
professional considered the veteran's entire claims folder, 
including any evidence of post-service back injuries, in 
rendering their opinions.  Accordingly, the veteran should be 
scheduled for a VA orthopedic examination to determine the 
nature and probable etiology of any back condition and any 
left or right knee condition.

With regard to the residuals of a head injury claim, the 
Board notes that the veteran contends that he has headaches 
as well as neck problems that are related to a head injury 
(concussion) that he sustained in a car accident in service.  
A private medical record confirms that the veteran was 
treated for a mild concussion following a car accident in 
June 1962.  On a VA examination in 1963 the veteran 
complained of headaches related to the concussion in service.  
In August 2000 he testified that he has continued to have 
headaches since service, as well as neck problems, both of 
which he attributes to the car accident.  He also testified 
that he was treated at Danbury Orthopedics for headaches and 
neck problems.  Thus, the Board finds that in light of the 
new law cited above, complete treatment records from Danbury 
Orthopedics should be obtained, and the veteran should be 
scheduled for a VA examination to determine the nature and 
probable etiology of his headaches and any neck problems 
noted.

The Board also notes that the veteran has reported receiving 
treatment for his various disabilities at the West Haven VA 
Medical Center (VAMC).  As VA treatment records are 
considered to be constructively of record, and may be 
relevant to the instant claim, the RO should obtain complete 
VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his bilateral knee condition, residuals 
of head injury, and back condition since 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from Danbury Orthopedic 
Associates, Dr. Vickery, and West Haven 
VAMC.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The veteran should then be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
probable etiology of any back disability, 
bilateral knee disability, and headaches 
or neck problems.  The claims folder, 
including any additional treatment 
records associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
orthopedic examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's back 
disability and/or bilateral knee 
disability are related to his work as a 
polelineman and cable splicer in service.  
The neurological examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
headaches or any neck problem is related 
to the mild concussion he sustained in a 
car accident in service.  The examiners 
should explain the rationale for any 
opinion(s) expressed.

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  The RO should review 
the claim for service connection for the 
back disability on the merits without 
consideration of new and material 
evidence.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


